Citation Nr: 0820697	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-39 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the RO committed clear and unmistakable error 
(CUE) in a June 2, 1948 rating decision when it denied, in 
part, the veteran's claim for service connection for 
psychoneurosis, mixed type.

2.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.  He is a combat veteran and received numerous service 
awards, including the Purple Heart.  His military 
occupational specialty was rifleman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for a psychiatric disorder on January 14, 1948, 
and the RO denied such claim in a rating decision dated June 
2, 1948.  

2.  The June 2, 1948, rating decision denying service 
connection for psychoneurosis mixed type was not supported by 
the evidence of record and was not in accordance with the 
law.


CONCLUSIONS OF LAW

1.  The June 2, 1948, rating decision denying service 
connection for psychoneurosis mixed type contains clear and 
unmistakable error.  38 C.F.R. § 2.1077 (1938); 38 C.F.R. 
§ 3.105(a) (2007).

2.  The criteria for an effective date of January 14, 1948, 
for the grant of service connection have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.103, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran submitted a claim for service connection for 
"nervousness" in February 1948.  In connection with this 
claim he underwent a VA psychiatric examination in May 1948.  
The examiner diagnosed the veteran with "psychoneurosis, 
mixed type, manifested by anxiety, depression, and features 
of conversion hysteria, chronic, moderate."  In the remarks 
section of the report the examiner wrote:  "It is the 
examiner's opinion that there was little or no predisposing 
factors in this case and that the military service, 
particularly combat duty, were the precipitating factors.  It 
is felt that manifestations of this neurosis were present 
shortly after discharge from the service and were probably 
present during the military service."  No other 
contradictory evidence was obtained.  By rating decision 
dated June 2, 1948 the RO granted service connection for a 
gun-shot wound, assigning a 10 percent disability rating, and 
denied service connection for psychoneurosis mixed type, 
stating that this disorder "first became manifest on current 
examination, and there is no evidence of this condition 
having been incurred during service."  

In March 1983, the veteran submitted a statement saying that 
he had been unable to work in the capacity of his regular job 
for 17 years.  He requested that he be considered for "a 
higher percentage of disability" and "unemployability."  
The veteran also submitted a signed statement from a private 
physician dated in February 1983 in which the physician 
stated that the veteran's schizophrenic reaction is related 
to military service.  By rating decision dated in April 1983 
the RO denied an increased rating for the veteran's service-
connected gun shot wound and unemployability but did not make 
a new determination with regard to service connection for 
schizophrenic reaction.   

In September 2007 the veteran, through his private attorney, 
submitted a claim arguing the following: 1) the June 1948 
rating decision contained clear and unmistakable error (CUE), 
2) the veteran submitted a new claim for service connection 
for schizophrenia in March 1983 and that claim has never been 
adjudicated, and 3) a new claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran was 
afforded a psychiatric examination in October 2007 and the 
examiner diagnosed the veteran with PTSD.  By rating decision 
dated in November 2007, the RO granted service connection for 
PTSD and assigned a 100 percent disability rating effective 
September 12, 2007, the date of the most recent claim.  

1.	CUE claim

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2007).

In order for CUE to exist, (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

There are two requirements to establish a CUE claim: 1) the 
alleged error must have been outcome determinative; and 2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board finds that the June 1948 rating decision contains 
CUE.  In 1948 the regulations regarding service connection 
stated that "compensation or pension is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in or aggravated by active military or 
naval service."  38 C.F.R. § 2.1077 (1938).  While the May 
1948 examiner clearly and unmistakably related the veteran's 
psychiatric disorder to his military service and there was no 
other contradictory evidence in the record, the June 1948 
rating decision stated that there was "no evidence of this 
condition having been incurred during service."  This 
conclusion was undebatably incorrect in light of the opinion 
given by the May 1948 examiner and contrary to the 
regulations regarding service connection in effect in 1948.  
Accordingly, the Board finds that there is CUE in the June 2, 
1948 rating decision.    

	2.  Earlier Effective Date Claim

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran submitted a claim for service connection for a 
psychiatric disorder on January 14, 1948 and the RO 
mistakenly denied this claim by rating decision dated June 2, 
1948.  As noted above, a finding of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  The Board has 
found CUE in the June 2, 1948, therefore the evidence 
supports an effective date from January 14, 1948, the date of 
the veteran's claim.

No claim, be it formal or informal, for entitlement to 
service connection for a psychiatric disorder is shown to 
have been submitted prior to January 14, 1948, nor does the 
veteran so contend.  As the January 1948 claim was not filed 
within one year of the veteran's separation from active duty, 
no date earlier than January 14, 1948 is assignable under 38 
C.F.R. § 3.400(b)(2)(i).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board is granting in full the benefit sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

The June 2, 1948 rating decision contains CUE.

An effective date of January 14, 1948, but not earlier, for 
the grant of entitlement to service connection for a 
psychiatric disorder is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


